 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN MCLAUGHLIN,                                No. 1:17-cv-01597-DAD-JLT
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    J. CASTRO, et al.,                                CERTAIN CLAIMS
15                       Defendants.                    (Doc. No. 17)
16

17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

19   action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 20, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action proceed only on the following claims: (1) a First Amendment

23   retaliation claim against defendants Riley, Magallanes, Castro, Perez, and DeAcevedo; (2) a

24   Fourteenth Amendment due process claim against defendant Amaya; and (3) a Fourteenth

25   Amendment equal protection claim against defendants Castro and Magallanes. (Doc. No. 17.)

26   The findings and recommendations were served on plaintiff and contained notice that any

27   objections thereto were to be filed within fourteen days after service. Thereafter, on July 8, 2019,

28   plaintiff filed a notice of voluntary dismissal of his Fourteenth Amendment due process claim, in
                                                        1
 1   which he also states that he wishes to proceed only on those claims found to be cognizable in the

 2   findings and recommendations. (Doc. No. 19.)

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on June 20, 2019 (Doc. No. 17) are

 8                  adopted in full;

 9          2.      This action shall proceed on a First Amendment retaliation claim against

10                  defendants Riley, Magallanes, Castro, Perez, and DeAcevedo, and a Fourteenth

11                  Amendment equal protection claim against defendants Castro and Magallanes;

12          3.      All other claims are hereby dismissed with prejudice; and

13          4.      This case is referred back to the assigned magistrate judge for further proceedings.

14   IT IS SO ORDERED.
15
        Dated:     September 5, 2019
16                                                     UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
